Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of October 15, 2020, by and between Bridgetown Holdings Limited, a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statements on Form S-1, File No. 333-249000
(the “Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one Class A ordinary share of the Company, of par value $0.0001 per share (the
“Ordinary Shares”), and one-third of one redeemable warrant, each whole warrant
entitling the holder thereof to purchase one Ordinary Share (such initial public
offering hereinafter referred to as the “Offering”), has been declared effective
as of the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with UBS Securities LLC and BTIG, LLC, as
representatives (the “Representatives”) of the several underwriters (the
“Underwriters”) named therein; and

 

WHEREAS, as described in the Prospectus, $550,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $632,500,000, if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Ordinary Shares included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”);

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $16,500,000, or $18,975,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at J.P. Morgan Chase Bank, N.A. (or at another U.S. chartered
commercial bank with consolidated assets of $100 billion or more) in the United
States, maintained by the Trustee and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property solely in United States government securities within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
having a maturity of 185 days or less, or in money market funds meeting the
conditions of paragraphs (d)(1), (d)(2), (d)(3) and
(d)(4) of Rule 2a-7 promulgated under the Investment Company Act of 1940, as
amended (or any successor rule), which invest only in direct U.S. government
treasury obligations, as determined by the Company; it being understood that the
Trust Account will earn no interest while account funds are uninvested awaiting
the Company’s written instructions hereunder and the Trustee may earn bank
credits or other consideration;

 



 

 

 

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein; 

 

(e) Promptly notify the Company and the Representatives of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, Chief Financial Officer, President,
Secretary or Chairman of the board of directors of the Company (the “Board”) or
other authorized officers of the Company, and complete the liquidation of the
Trust Account and distribute the Property in the Trust Account, including
interest not previously released to the Company to pay its taxes (less up to
$100,000 of interest that may be released to the Company to pay dissolution
expenses), only as directed in the Termination Letter and the other documents
referred to therein, or (y) upon the date which is, the later of (1) 24 months
after the closing of the Offering and (2) such later date as may be approved by
the Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not previously released to the Company to pay its taxes (less
up to $100,000 of interest that may be released to the Company to pay
dissolution expenses) shall be distributed to the Public Shareholders of record
as of such date

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover any tax obligation owed
by the Company as a result of assets of the Company or interest or other income
earned on the Property, which amount shall be delivered directly to the Company
by electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount per share
initially deposited in the Trust Account. The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request; 

 

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute on behalf of the Company the amount requested by the
Company to be used to redeem Ordinary Shares from Public Shareholders properly
submitted in connection with a shareholder vote to approve an amendment to the
Company’s amended and restated memorandum and articles of association to modify
the substance or timing of the ability of Public Shareholders to seek redemption
in connection with an initial Business Combination or the Company’s obligation
to redeem 100% of its public Ordinary Shares if the Company has not consummated
an initial Business Combination within such time as is described in Section 1(i)
of the Agreement. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to distribute said
funds, and the Trustee shall have no responsibility to look beyond said request;
and

 



2

 

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.

  

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer, President or Secretary. In addition, except with respect to its duties
under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled to rely
on, and shall be protected in relying on, any verbal or telephonic advice or
instruction which it, in good faith and with reasonable care, believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld. The Company may participate in such action with its own
counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until the closing of the Business Combination (defined below).
The Company shall pay the Trustee the initial acceptance fee and the first
annual administration fee at the consummation of the Offering. The Trustee shall
refund to the Company the annual administration fee (on a pro rata basis) with
respect to any period after the liquidation of the Trust Account. The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 2(c), Schedule A and as may be provided
in Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s shareholders regarding a
merger, share exchange, asset acquisition, share purchase, reorganization or
similar business combination involving the Company and one or more businesses
(the “Business Combination”), provide to the Trustee an affidavit or certificate
of the inspector of elections for the shareholder meeting verifying the vote of
such shareholders regarding such Business Combination;

 

(e) Provide the Representatives with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f) Unless otherwise agreed between the Company and the Representatives, ensure
that any Instruction Letter (as defined in Exhibit A) delivered in connection
with a Termination Letter in the form of Exhibit A expressly provides that the
Deferred Discount is paid directly to the account or accounts directed by the
Representatives on behalf of the Underwriters prior to any transfer of the funds
held in the Trust Account to the Company or any other person;

 

(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

 



3

 

 

(h) Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$16,500,000.

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

  

(b) Take any action with respect to the Property, other than as directed
in Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

 

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, except pursuant to Section 1(j) hereof; or

 

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k)hereof.

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 



4

 

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions
of Section 1(i) hereof and distributed the Property in accordance with the
provisions of the Termination Letter, this Agreement shall terminate except with
respect to Section 2(b).

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof.  Except
for Sections 1(i), 1(j), 1(k) and 1(l) hereof (which sections may not be
modified, amended or deleted without the affirmative vote of sixty five percent
(65%) of the then issued and outstanding Ordinary Shares and Class B ordinary
shares, par value $0.0001 per share, of the Company voting together as a single
class; provided that no such amendment will affect any Public Shareholder who
has otherwise indicated his election to redeem his Ordinary Shares in connection
with a shareholder vote sought to amend this Agreement), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto. Except
for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee may rely conclusively on the certification from
the inspector or elections referenced above and shall be relieved of all
liability to any party for executing the proposed amendment in reliance thereon.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 



5

 

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, NY 10004

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

cgonzalez@continentalstock.com

 

if to the Company, to:

 

Bridgetown Holdings Limited

38/F Champion Tower

3 Garden Road, Central

Hong Kong
Attn: Daniel Wong

Email: Daniel.KK.Wong@pcpd.com

 

in each case, with copies to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105

Attn: Stuart Neuhauser, Esq.

Email: sneuhauser@egsllp.com

 

and

 

UBS Securities LLC

1285 Avenue of the Americas

New York, New York, 10019

Attn: Carlos Alverez

Facsimile: (415) 248-2260

Email: carlos.alverez@ubs.com

and

 

BTIG, LLC

825 Third Avenue

New York, NY 10022

Attn: General Counsel

Email: equitycapitalmarkets@btig.com

 

and

 

White & Case LLP

1221 Avenue of the Americas

New York, New York 10020

Attn: Joel L. Rubinstein, Esq.

Email: joel.rubinstein@whitecase.com

 



6

 

 

(f) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(g) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(h) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(i) Each of the Company and the Trustee hereby acknowledges and agrees that the
Representatives on behalf of the Underwriters are third party beneficiaries of
this Agreement.

 

(j) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 



7

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, AS TRUSTEE             By: /s/ Francis Wolf     Name:   Francis
Wolf     Title:  Vice President           BRIDGETOWN HOLDINGS LIMITED          
By: /s/ Daniel Wong     Name:  Daniel Wong     Title: Chief Executive Officer
and
Chief Financial Officer

 

[Signature Page to Investment Management Trust Agreement]

 



8

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount           Initial set-up fee 
Initial closing of Offering by wire transfer  $3,500            Trustee
administration fee  Payable annually, first year fee payable, at initial closing
of Offering by wire transfer; thereafter by wire transfer or check  $10,000    
       Transaction processing fee for disbursements to Company under
Sections 1(i) and (j)  Billed to Company following disbursement made to Company
under Section 1  $250            Paying Agent services as required pursuant to
Section 1(i), (j) and (k)  Billed to Company upon delivery of service pursuant
to Section 1(i), (j) and (k)   Prevailing rates 

 

 



A-1

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Bridgetown Holdings Limited (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of ____,2020 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with
                     (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least seventy-two (72) hours in
advance of the actual date of the consummation of the Business Combination (the
“Consummation Date”). Capitalized terms used but not defined herein shall have
the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds to a segregated account held by you on behalf of the Beneficiaries
to the effect that, on the Consummation Date, all of the funds held in the Trust
Operating Account at JP Morgan Chase Bank, N.A. will be immediately available
for transfer to the account or accounts that the Company shall direct on the
Consummation Date (including as directed to it by the Representatives on behalf
of the Underwriters (with respect to the Deferred Discount)). It is acknowledged
and agreed that while the funds are on deposit in the trust operating account at
J.P. Morgan Chase Bank, N.A. awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate by the Chief Executive Officer, which verifies that the
Business Combination has been approved by a vote of the Company’s shareholders,
if a vote is held and (b) a joint written instruction signed by the Company and
the Representatives with respect to the transfer of the funds held in the Trust
Account, including payment of amounts owed to public shareholders who have
properly exercised their redemption rights and payment of the Deferred Discount
to the Representatives from the Trust Account (the “Instruction Letter”). You
are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the Notification and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company in writing of the
same and the Company shall direct you as to whether such funds should remain in
the Trust Account and be distributed after the Consummation Date to the
Company. Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations under the Trust Agreement shall be terminated.

  

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

  Very truly yours,       Bridgetown Holdings Limited         By:       Name:   
    Title:  

 

cc: UBS Securities LLC   BTIG, LLC

 



A-2

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account  - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Bridgetown Holdings Limited (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of _____, 2020 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in Section 1(i) of the Trust Agreement. Capitalized terms used
but not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into the trust operating account at a segregated account held by you on
behalf of the Beneficiaries to await distribution to the Public
Shareholders. The Company has selected [                    ] as the effective
date for the purpose of determining when the Public Shareholders will be
entitled to receive their share of the liquidation proceeds. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Shareholders in
accordance with the terms of the Trust Agreement and the Amended and Restated
Memorandum and Articles of Association of the Company. Upon the distribution of
all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided
in Section 1(j) of the Trust Agreement.

 

  Very truly yours,       Bridgetown Holdings Limited         By:       Name:   
    Title:  

 

cc: UBS Securities LLC   BTIG, LLC

 



B-1

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account -Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Bridgetown Holdings Limited (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of _____, 2020 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $ [            ] of
the interest income earned on the Property as of the date hereof. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Bridgetown Holdings Limited         By:       Name:   
    Title:  

 

cc: UBS Securities LLC   BTIG, LLC

 



C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account -  Shareholder Redemption Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Bridgetown Holdings Limited (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of _____, 2020 (the “Trust Agreement”),
the Company hereby requests that you deliver to the redeeming Public
Shareholders of the Company $[   ] of the principal and interest income earned
on the Property as of the date hereof to a segregated account held by you on
behalf of the Beneficiaries for distribution to the Shareholders who have
requested redemption of their Ordinary Shares. Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association to modify the substance or timing of the
Company’s obligation to redeem 100% of public Ordinary Shares if the Company has
not consummated an initial Business Combination within such time as is described
in Section 1(i) of the Trust Agreement. As such, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter. 

 

  Very truly yours,       Bridgetown Holdings Limited         By:       Name:   
    Title:  

 

cc: UBS Securities LLC   BTIG, LLC

 

 

D-1



 

 